Title: From Benjamin Franklin to the Speaker of the Pennsylvania Assembly: a Circular Letter from Franklin, William Bollan, and Arthur Lee, 24 December 1774
From: Franklin, Benjamin,Bollan, William,Lee, Arthur
To: Speaker of the Pennsylvania Assembly


When four of the seven agents to whom the Congress had entrusted its petition refused to have anything to do with it, the three representatives of Massachusetts faced the problem of how to deliver it; and they decided to depart from their instructions and not put it directly into the hands of the King. The “regular Official Method,” as they explain in this letter, was to present it to the American Secretary to be forwarded; and the irregular and unofficial character of the document gave good reason for adhering to a procedure that no one could fault. “It was thought best to carry it forthwith to Lord Dartmouth,” Franklin later told Charles Garth, “by such of the Agents as were upon the Spot,” or more accurately those who were willing to act. They delivered it on December 21, but Dartmouth declined to forward it until it had been studied. The study was brief and intensive, according to Arthur Lee: the Cabinet met twice before deciding that the petition was sufficiently decent and respectful to be received. Thereupon Dartmouth waited upon the King, and in his note of the 23rd invited the agents to his house the next morning to hear the royal response. The Congress had requested them to inform the speakers of the colonial assemblies of “such conduct and designs of ministry or Parliament, as it may concern America to know,” and the conduct of the King was their first news. In the circular letter below they sent it on its way.
 
Sir
London, Dec. 24. 1774
This is just to inform you, that having received the Petition of the General Congress to the King, we immediately communicated the same to Lord Dartmouth Secretary of State for the American Department, as the regular Official Method, and that by which only we could have Expectation of obtaining an Answer. His Lordship this Day inform’d us, that he had laid the same before the King, that his Majesty had been pleased to receive it very graciously, and to say, it was of so great Importance, that he should, as soon as they met, lay it before his two Houses of Parliament. We can now only add, that we are, with great Respect, Sir, Your most obedient and most humble Servants
W BollanB FranklinArthur Lee
Honble. Speaker of the Assembly of Pennsylvania
